Mr. Justice Hutci-iison
delivered the opinion of the court
The plaintiff appeals from an order approving a memorandum of costs and alleges that the lower court erred in allowing the sum of $500 as attorney’s fees. The amount claimed in the memorandum was $2,000 and there was *469evidence tending to show that that was the reasonable value of the services rendered. Some idea may he formed with respect to the amount involved and the nature of the litigation by reading the statement of facts in the case of Manrique v. Aguayo et al., 37 P.R.R. 314.
For the same reasons that provoked the modification of the judgment in the principal case by eliminating from it the imposition of costs and substituting an allowance of costs to the defendants, we do not find that there was any abuse of discretion on the part of the trial judge in allowing approximately one-fourth, and in fact not more than one-third, of the reasonable value of the legal services rendered.
The order appealed from is affirmed.